02/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              December 9, 2020 Session

      STATE OF TENNESSEE v. FREDERICK JOHN SCHMITZ, JR.

                 Appeal from the Circuit Court for Hickman County
                   No. 17-5244CR      Joseph A. Woodruff, Judge
                     ___________________________________

                           No. M2019-01254-CCA-R3-CD
                       ___________________________________


A Hickman County jury convicted the Defendant, Frederick John Schmitz, Jr., of evading
arrest while operating a motor vehicle, reckless driving, and speeding. The trial court
sentenced him to an effective eighteen-month sentence, suspended to supervised
probation. On appeal, the Defendant contends that the evidence at trial was insufficient
to support his convictions for evading arrest and reckless driving. After a thorough
review of the record and the applicable law, we affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

Olin J. Baker and F. Lee Spratt, Charlotte, Tennessee, for the appellant, Frederick John
Schmitz, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Assistant Attorney General; T. Austin Watkins, Assistant Attorney General; Kim R.
Helper, District Attorney General; and Hunter G. Knight, Assistant District Attorney
General for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

       This case arises from the Defendant’s arrest for multiple offenses occurring during
a police pursuit on May 26, 2017. A Hickman County grand jury indicted the Defendant
for evading arrest while operating a motor vehicle, reckless driving, driving with a
suspended license, and speeding.
       At the Defendant’s trial on these charges, the parties presented the following
evidence: Deputy James Lindsey of the Hickman County Sheriff’s Department was
conducting a “business check” on Highway 100 at the Beacon Light Tea Room (“the
Beacon Light”) sometime between 11:00 p.m. and midnight when he heard a motorcycle
approaching him that “sounded like it was winding higher and higher and never seemed
to pla[ne] out.” Deputy Lindsey noticed that the motorcycle, which he later determined
was being driven by the Defendant, appeared to be speeding as it topped the hill near the
Beacon Light. Deputy Lindsey’s radar unit verified that the Defendant was traveling
seventy-one miles per hour, which was sixteen miles over the posted speed limit of fifty-
five miles per hour. Deputy Lindsey pressed the lock button on his radar unit to lock in
the Defendant’s speed, but he noted that it sounded as though the Defendant sped up as
he passed the deputy’s vehicle.

       Deputy Lindsey pulled out of the Beacon Light parking lot and activated his blue
lights and sirens. It took him approximately two minutes driving at speeds up to one-
hundred miles per hour to catch up with the Defendant. Deputy Lindsey admitted that he
temporarily lost sight of the Defendant’s motorcycle but he could still hear it. The
motorcycle Deputy Lindsey pulled up behind looked like the same one that had passed
him at the Beacon Light, he saw no other motorcycles on the road, and he only met one
other car on Highway 100. The Defendant turned onto a back road and slowed down to
thirty miles per hour. Deputy Lindsey testified that the Defendant had his hand down
beside the motorcycle and “kept waving at me like he was acknowledging me but was not
pulling over.” At that point, he thought that the Defendant may have been looking for a
place to stop. Deputy Lindsey got close enough to the motorcycle to obtain the license
plate number which he relayed to dispatch. Dispatch relayed to him that the motorcycle
was registered to the Defendant. Deputy Lindsey then backed away from the motorcycle
to prevent an accident from occurring.

       Deputy Lindsey followed the Defendant for several miles, and the Defendant
suddenly sped up to seventy miles per hour as he approached a hill. The Defendant
turned into a driveway and parked behind some trees. Deputy Lindsey pulled into the
driveway, got out of the car, and turned his body camera on. He estimated that he had
followed the Defendant for fifteen to twenty minutes before the Defendant turned into the
driveway. Deputy Lindsey explained that his patrol car did not have a camera system
inside the car and that he did not turn his body camera on inside the vehicle because it
would not have been positioned high enough in the vehicle to record the pursuit.

      The Defendant began walking away from the motorcycle, toward the house, and
Deputy Lindsey instructed him to stop. The Defendant did not appear to be armed, but
Deputy Lindsey drew his taser in the event that the Defendant resisted arrest. The
Defendant began yelling at Deputy Lindsey, and Deputy Lindsey instructed the
Defendant to show his hands. The Defendant finally raised his hands, and Deputy
Lindsey instructed him to walk back to the patrol car. The Defendant refused, and

                                          -2-
Deputy Lindsey walked toward the Defendant and handcuffed him. The Defendant also
refused to give Deputy Lindsey his name; however, Deputy Lindsey obtained his name
through other means. The Defendant told Deputy Lindsey that he had been in a fight at a
bar, and he thought that the individuals from the bar were chasing him. Deputy Lindsey
then asked, “With blue lights and audibles on?” The Defendant replied, “Could be.” The
Defendant told Deputy Lindsey that he had a “knot” on the back of his head, which
Deputy Lindsey verified, and the Defendant also had a mark on his nose. The video from
Deputy Lindsey’s body camera reflects that the Defendant told Deputy Lindsey that he
did not see the blue lights.

       On cross-examination, Deputy Lindsey agreed that he could not determine a
vehicle’s speed based on sound alone. He said that he did not see the motorcycle until it
came over a hill approximately a quarter of a mile from where he was parked. Deputy
Lindsey testified that while he was in pursuit of the Defendant, there were stretches of
road that had trees on both sides, and his emergency lights were “lighting up the trees”
around them. His blue lights were still on when he caught up with Defendant, who
turned right. While he could not be sure, Deputy Lindsey opined that the Defendant
should have seen the lights reflecting off the motorcycle’s mirrors. Concerning the
Defendant’s injuries and allegation that he had been in a bar fight, the following
exchange took place:

        [Defense Counsel]:        And you would agree that if you’ve just been
                                  assaulted that you have a right to flee from
                                  that assault, correct? You don’t have to just
                                  stand there and get beat.
        [Deputy Lindsey]:         I don’t recommend anybody staying.
        [Defense Counsel]:        Okay. So him fleeing that area is perfectly
                                  reasonable?
        [Deputy Lindsey]:         But fleeing blue lights is not.

       Deputy Lindsey testified that there were few houses and no businesses in the area
where Defendant could have stopped if he felt unsafe. However, he said: “If [the
Defendant] would have stayed at 30 [m.p.h.], then it would not have been unreasonable.
He sped up at the last moment to 70 plus, and that was unreasonable.” Deputy Lindsey
asserted that he would not have pursued the Defendant at speeds of up to one-hundred
miles per hour if there had been heavy traffic in the area.

       Based upon the evidence presented at trial, the jury convicted the Defendant of
evading arrest while operating a motor vehicle, reckless driving, and speeding. The State
dismissed the suspended-license count. The trial court imposed an effective sentence of
eighteen months, suspended to supervised probation. It is from these judgments that the
Defendant now appeals.


                                          -3-
                                        I.     Analysis

       On appeal, the Defendant asserts that the evidence was insufficient to support his
conviction for evading arrest because the proof did not show that he intentionally fled
from a law enforcement officer, and there was no proof that he “actually received the
notice to stop . . . and, therefore, that he could not, and did not, intentionally flee.” He
further argues that the evidence was insufficient to support his conviction for reckless
driving because the State failed to establish whether he exhibited willful or wanton
disregard for the safety of persons or property. The Defendant does not contest his
conviction for speeding. The State counters that the jury could infer from the
circumstances that the Defendant was aware of Deputy Lindsey’s presence and
intentionally sped up in order to elude him and that the Defendant’s excessive speed
showed a willful and wonton disregard for his own safety. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to be
drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.’” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457
(Tenn. 1958)). “The standard of review [for sufficiency of the evidence] ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of

                                             -4-
the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The Tennessee Supreme
Court stated the rationale for this rule:

        This well-settled rule rests on a sound foundation. The trial judge and
        the jury see the witnesses face to face, hear their testimony and observe
        their demeanor on the stand. Thus the trial judge and jury are the
        primary instrumentality of justice to determine the weight and credibility
        to be given to the testimony of witnesses. In the trial forum alone is
        there human atmosphere and the totality of the evidence cannot be
        reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This court must afford the State of Tennessee the “‘strongest
legitimate view of the evidence’” contained in the record, as well as “‘all reasonable and
legitimate inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at
775 (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption
of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000) (citations omitted).

                                     A. Evading Arrest

        The Defendant was convicted of Class E felony evading arrest. A person evades
arrest who, “while operating a motor vehicle on any street, road, alley[,] or highway in
this state, . . . intentionally flee[s] or attempt[s] to elude any law enforcement officer,
after having received any signal from officer to bring the vehicle to a stop.” T.C.A § 39-
16-603(b)(2017). The Defendant asserts on appeal that the evidence was insufficient to
show that he actually received any signal from Deputy Lindsey to bring his motorcycle to
a stop; therefore, he could not and did not intentionally flee.

        The evidence, viewed in the light most favorable to the State, proved that Deputy
Lindsey, with his radar unit, clocked the Defendant traveling seventy-one miles per hour
in a fifty-five miles per hour zone on a motorcycle. Deputy Lindsey pulled out of the
Beacon Light parking lot onto Highway 100 and activated his blue lights and sirens in
pursuit of the Defendant. After Deputy Lindsey caught up to the motorcycle, the
Defendant turned onto a back road and slowed down to thirty miles per hour. The
Defendant had his hand down beside the motorcycle and waved like he was
acknowledging Deputy Lindsey, but he did not pull over. At one point, Deputy Lindsey
got close enough to the motorcycle to obtain the license plate number. Deputy Lindsey
followed the Defendant for fifteen to twenty minutes until the Defendant suddenly sped
up to seventy miles per hour or more as he crested a hill and then turned into a driveway
and parked. The Defendant began walking toward the house and yelled at Deputy

                                           -5-
Lindsey when he instructed the Defendant to stop. The Defendant finally raised his
hands after so instructed, but he refused to walk back to the patrol car or to give his name.
Deputy Lindsey opined that the Defendant should have seen his lights because: his blue
lights were still on when he caught up to the Defendant before he turned, and because
during the pursuit, his emergency lights were “lighting up the trees” around them.

        This is sufficient evidence from which a rational jury could infer that the
Defendant received notice from Deputy Lindsey to stop and that he intentionally fled. It
is well-established that intent may be inferred from the character and “nature of the act
[or] from all the circumstances of the case in evidence.” State v. Finch, 465 S.W.3d 584,
599 (Tenn. Crim. App. 2013) (quoting State v. Inlow, 52 S.W.3d 101, 105 (Tenn. Crim.
App. 2000)) (alteration in original). The jury, as was its prerogative, rejected the
Defendant’s claim to Deputy Lindsey that he thought someone involved in the bar fight
was chasing him and that he did not see the blue lights. Bland, 958 S.W.2d at 659. The
evidence is sufficient beyond a reasonable doubt to support the Defendant’s conviction
for evading arrest. The Defendant is not entitled to relief on this issue.

                                     B. Reckless Driving

       The jury also convicted the Defendant of reckless driving. “Any person who
drives any vehicle in willful or wanton disregard for the safety of persons or property
commits reckless driving.” T.C.A. § 55-10-205(a)(2013). The Defendant argues that the
State failed to establish that he exhibited willful or wanton disregard for the safety of
persons or property.

        Excessive speed under certain facts and circumstances, can be sufficient to sustain
a conviction for reckless driving. State v. Wilkins, 654 S.W.2d 678, 680 (Tenn. 1983). In
Wilkins, the defendant’s speed of one-hundred twenty miles per hour on a highway with
hills and curves was sufficient to sustain a reckless driving conviction. Id. In that case,
our supreme court held:

        Willful and wanton disregard for another’s safety is a factual question
        properly determined from all the circumstances. It exceeds negligence in
        that the actor willfully breaches a duty. While 20 miles per hour without
        more is not “willful and wanton,” we do not think such can be said for
        all speeds. Indeed, we think it is within the discretion of the finder of
        fact to consider that a motor vehicle’s speed can be so fast as to
        constitute willful and wanton disregard for persons or property, be it the
        person and property of the driver or others on the road or in the area.

Id.



                                            -6-
        The evidence, viewed in the light most favorable to the State, proved that Deputy
Lindsey heard a motorcycle approaching him that sounded like it was accelerating. After
Deputy Lindsey’s radar unit verified that the motorcycle driven by the Defendant was
traveling seventy-one miles per hour, which was sixteen miles over the posted speed limit
of fifty-five miles per hour, he noted that it seemed to continue to accelerate. After
Deputy Lindsey pulled out of the restaurant’s parking lot and activated his blue lights and
sirens, it took him approximately two minutes driving at speeds up to one-hundred miles
per hour to catch up with the Defendant. Deputy Lindsey testified that the Defendant
slowed down for some period of time but then, while still on the back road, suddenly
accelerated to seventy miles per hour or more, following which the Defendant crested a
hill and then turned into a driveway.

       The jury, as the finder of fact, heard the proof in this case and determined that the
Defendant’s driving constituted a “willful or wanton disregard” for his own safety or
property. T.C.A. §55-10-205(a). We will not substitute our judgment for that of the jury.
Wilkins, 654 S.W.2d at 680; State v. Sean Higgins, No. W2010-00779-CCA-R3-CD,
2012 WL 1494640, at *4 (Tenn. Crim. App., at Jackson, April 30, 2012) (a defendant’s
speed of eighty-one miles per hour in a sixty-five mile per hour zone and intoxication
was sufficient to sustain a reckless driving conviction), perm. app. denied (Tenn. Sept.
18, 2012). The evidence is sufficient beyond a reasonable doubt to support the
Defendant’s reckless driving conviction. The Defendant is not entitled to relief on this
issue.
                                       II.    Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the trial
court’s judgments.



                                             ____________________________________
                                             ROBERT W. WEDEMEYER, JUDGE




                                           -7-